[Cite as State ex rel. Akram v. Berens, 2016-Ohio-133.]


                                       aCOURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO, EX REL.,                                      JUDGES:
ALEEM AKRAM                                                  Hon. William B. Hoffman, P.J.
                                                             Hon. Sheila G. Farmer, J.
Relator                                                      Hon. Patricia A. Delaney, J.

-vs-                                                         Case No. 15-CA-62

JUDGE RICHARD E. BERENS
                                                             OPINION
Respondent




CHARACTER OF PROCEEDING:                                  Writ of Procedendo



JUDGMENT:                                                 Dismissed


DATE OF JUDGMENT ENTRY:                                   January 13, 2016


APPEARANCES:


For Relator                                               For Respondent


ALEEM AKRAM #676-949                                      No Appearance
Pickaway Correctional Institute
P.O. Box 209
Orient, Ohio 43146
Fairfield County, Case No. 15-CA-62                                                           2

Hoffman, P.J.


       {¶1}   Relator, Aleem Akram, has filed a Petition for Writ of Procedendo. Relator

requests Respondent be ordered to rule on a motion filed in the trial court on June 4,

2015. On December 10, 2015 Respondent ruled upon the motion.

       {¶2}   To be entitled to a writ of procedendo, “a relator must establish a clear

legal right to require the court to proceed, a clear legal duty on the part of the court to

proceed, and the lack of an adequate remedy in the ordinary course of law.” Miley,

supra, at 65, citing State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas

(1995), 72 Ohio St. 3d 461, 462. The Supreme Court has noted, “The writ of procedendo

is merely an order from a court of superior jurisdiction to one of inferior jurisdiction to

proceed to judgment. It does not in any case attempt to control the inferior court as to

what that judgment should be.” State ex rel. Davey v. Owen, 133 Ohio St. 96, *106, 12
N.E.2d 144, * *149 (1937).

       {¶3}   The Supreme Court has held procedendo will not issue where the

requested relief has been obtained, “Neither procedendo nor mandamus will compel the

performance of a duty that has already been performed.” State ex rel. Kreps v.

Christiansen, 88 Ohio St. 3d 313, 318, 725 N.E.2d 663, 668 (Ohio, 2000).

       {¶4}   Because Respondent has issued a ruling on Relator’s motion, the request

for a writ of procedendo has become moot. For this reason, the Petition for Writ of

Procedendo is dismissed.

       {¶5}   PETITION DISMISSED.

       {¶6}   COSTS WAIVED.
Fairfield County, Case No. 15-CA-62   3


      {¶7}   IT IS SO ORDERED.



By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur